DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 11-21, 25-29,  and 33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Poidomani et al. (US 20070034700) in view of Bernstein et al. (US 4795898).
Re claim 11, Poidomani et al. teaches a card comprising a button (28/38), an electronic device operable to communicate first information to a read head of a magnetic stripe reader (emulator 26 and that emulator cards are electronic cards); and first and second sensors detecting the read head (paragraph [0098]).  Though silent to specifically reciting capacitive sensors, Poidomani et al. teaches the sensors can take various forms including other alternatives apparent to one of ordinary skill in the art (physical switches, pressure sensors, or other alternatives).  Accordingly, the use of capacitive sensors are known in the art as an alternative means for sensing coupling, for example, and therefore would produce expected results.  The button (28) receives manual input (pressing) and causes the device to operate for a period of time, as the card is enabled.  Re the limitation that the manual input causes said electronic device to operate for a period of time, the Examiner notes that pressing of the buttons/switches (28/38) activates the card/powers on the card/selects accounts/etc. which causes the device to operate for a period of time, as pressing such buttons is part of using the card which includes operation of the electronic device.
Re the limitation that the card comprises a plurality of components, the Examiner note that such limitations are taught (FIG. 2 wherein 30, 32, 38, etc. are interpreted as components).  The Examiner notes that the card turns on via pushing of the power button, which enables the card to operate for a period of time in response to the manual input (button pushing), while one component is on, such as the power indication light 30.  Further, the one or more sensors 70 can be interpreted as a plurality of components.  Therefore, when the card is turned on, the components are on because the card is on.
Poidomani et al. teaches read head sensors but is silent to reciting capacitive sensors.
Berntstein et al. teaches the use of capacitive interface including two capacitors to transfer data to/ from the card to the reader/ writer (abstract+ and plates 125+).  This capacitive interface is interpreted as detecting the read head as it is used to communicate data, and the data communication includes the detection to be able to communicate.  The recitation that an apparatus or structural element is operable to do a thing does not have to do that thing to be anticipated.  Thus the prior art of capacitive sensors communicating data is interpreted as operable to sense a read head.
At the time the invention was made, it would have been obvious to combine the teachings in order to use capacitive sensors to communicate  using capacitive means such as for alignment, outputting data only when a connection is made (efficiency), speed, transparency, easy to integrate into ICs,  and versatility as they can be used to detect speed, acceleration and other parameters.  
	Re claim 12, Poidomani et al. teaches the card includes a battery (abstract).
	Re claim 13, Poidomani et al. teaches a processor (FIG. 3).
	Re claim 14, display 58 can be interpreted as a second electronic device to communicate second information, wherein the displaying of second information is an obvious expedient to aid in use of the card, provide instructions/information, etc.
	Re claim 15, a driving circuit (FIG. 3+ including the outputting of driver signals from the broadcaster).  It would have been obvious that circuitry is responsible for outputting signals from the broadcaster.
	Re claims 16-17, paragraph [0010] teaches a magnetic stripe encoder using current and alternating direction, noting it would have been obvious to vary magnitude based on the signal.
	Re claim 18, port 77 can be an RF port, and thus RFID is an obvious expedient for such communications.  FIG. 2 and paragraph [0077] teaches a plurality of displays, such as LEDs.  FIG. 3 shows a processor.  Though silent to EMV chip, the Examiner notes that the use of the card for financial transactions is well known and obvious (see paragraph [0061] +).   Therefore, the use of an EMV chip is an obvious expedient for financial transactions, especially since processor/chips are taught.  For purposes of Examination the Examiner has interpreted an EMV chip as a chip used for financial transactions (FIG. 2+).
	Re claim 19, paragraph [0088] teaches different radio frequency standards, and therefore, the use of different frequencies is an obvious expedient, especially as communication standards typically are defined within a range of acceptable frequencies.  Alternatively, the device is able to communicate at a plurality of different frequencies, depending on the use (frequency of use) of the card.
	Re claim 20, the limitations are taught (FIG. 3 which shows the processor connected to the broadcaster/driving circuit).
	Re claim 21, the device is operable to communicate to a plurality of read heads, such as read heads of different card readers at different locations based on where the card is used.	
Re claim 25, though silent to the sensors being orthogonal to the swipe direction, the Examiner notes that the claims do not recite when or in what capacity the card is swiped in.  For example, the Examiner would swipe the card in the air such that the detectors are orthogonal to the swipe direction, or the detectors could be interpreted as "arranged" orthogonal to the swipe direction when "arranged" means that an axis passing through the sensors/card is orthogonal to the swipe direction, for example.  Since "arranged" and "a swipe direction" is sufficiently broad, the Examiner notes that the prior art is capable of reading on such limitations.  
Re claim 26, FIG. 3 shows the sensors in the card swipe direction when the swipe direction is interpreted that way.
	Re claim 27, the limitations have been discussed above re claim 19.
	Re claim 28, first through third conductive segments that are offset and connected can be seen through FIG. 5 which shows the lines from the processor to the broadcaster, wherein different segments of the lines feeding into the broadcaster can be interpreted as offset conductive segments on the conductive lines.
	Re claim 29, FIG. 5 shows that different elements (line segments, diodes, resistors, etc.) are interconnected on lines.  Therefore the use of vias to connect to resistors and diodes is an obvious expedient, wherein at least 3 vias are interpreted to be included when attaching a diode and resistor for example, with one via on each end of each element.
Re claim 33, orthogonally arranged has been discussed above re claim 25.
Claims 22-24 and 30-32 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Poidomani et al./Bernstein et al., as discussed above, in view of Power (US 8052052).
Re claim 22, the teachings of Poidomani et al. / Bernstein et al. have been discussed above but are silent to an inertial movement sensor.
Power teaches the use of a transducer 212 that has a type of inertial movement sensor (acceleration) that detects when customer 112 (FIG. 1) removes the card from the storage location.
At the time the invention was made, it would have been obvious to combine the teachings.
One would have been motivated to do this as a means to provide an enable signal, for example.
Re claim 23, a swipe is interpreted as the movement of the card out of the storage location, as discussed above re claim 22.
Re claim 24, the limitations have been discussed above.
Re claim 30, the limitations have been discussed above re claim 22.
Re claim 31, the limitations have been discussed above re claim 23.
Re claim 32, the limitations have been discussed above re claim 24.
Claims 11-21, 25-29,  and 33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Poidomani et al. (US 20070034700) in view of Shoemaker et al. (US 20080116285).
Re claim 11, Poidomani et al. teaches a card comprising a button (28/38), an electronic device operable to communicate first information to a read head of a magnetic stripe reader (emulator 26 and that emulator cards are electronic cards); and first and second sensors detecting the read head (paragraph [0098]).  Though silent to specifically reciting capacitive sensors, Poidomani et al. teaches the sensors can take various forms including other alternatives apparent to one of ordinary skill in the art (physical switches, pressure sensors, or other alternatives).  Accordingly, the use of capacitive sensors are known in the art as an alternative means for sensing coupling, for example, and therefore would produce expected results.  The button (28) receives manual input (pressing) and causes the device to operate for a period of time, as the card is enabled.  Re the limitation that the manual input causes said electronic device to operate for a period of time, the Examiner notes that pressing of the buttons/switches (28/38) activates the card/powers on the card/selects accounts/etc. which causes the device to operate for a period of time, as pressing such buttons is part of using the card which includes operation of the electronic device.
Re the limitation that the card comprises a plurality of components, the Examiner note that such limitations are taught (FIG. 2 wherein 30, 32, 38, etc. are interpreted as components).  The Examiner notes that the card turns on via pushing of the power button, which enables the card to operate for a period of time in response to the manual input (button pushing), while one component is on, such as the power indication light 30.  Further, the one or more sensors 70 can be interpreted as a plurality of components.  Therefore, when the card is turned on, the components are on because the card is on.
Poidomani et al. teaches read head sensors but is silent to reciting capacitive sensors.
Shoemaker et al. teaches the use swipe detection sensors that enable the card to determine the swipe direction before the representing or encoding data is provided.  Further, Shoemaker et al. teaches (paragraph [0092]+) that sensors can be provided on the card, including capacitive sensors, to improve accuracy in determining whether a swipe is going to take place.  It would have been obvious to sense a head as part of the determining whether a swipe is going to take place, in order to determine when data is to be output, which is known and conventional in order to provide data when required (detecting a read head is obvious in light of reciting that determining a swipe, which is by a read head, is to take place).  Namely, it would have been obvious that detecting a swipe is going to take place obviates detecting a read head (as the read head is swiped by the card).  The claim recitation of detecting a read head is interpreted to be obviated by the detecting of a swipe.  Capacitive sensors have been taught, and thus there use for read head detecting is applying/ trying one of a plurality of known means for expected results (detection). 
Simply put, the capacitive sensors detect capacitances/ changes thereof and such detecting detects the presence of a read head by detecting that a swipe is about to occur, which conventionally is based on a read head being sensed.
The recitation that an apparatus or structural element is operable to do a thing does not have to do that thing to be anticipated.  Thus the prior art teaching of capacitive sensors has been discussed above, as part of a read process, which includes a read head, and thus the prior art reads on being operable to detect a read head.
At the time the invention was made, it would have been obvious to combine the teachings in order to use capacitive sensors to detect the heads in order to know when/how to output the data, by determining when a swipe is going to take place (head detecting).  It would have been obvious for the capacitive sensors detect when a swipe is to occur by detecting the heads as such would be a detectable change for the capacitive sensors.  A benefit of capacitive sensors include speed, transparency, replacing physical sensors, easy to integrated into ICs,  and versatility as they can be used to detect speed, acceleration and other parameters.  
For clarification, and in response to the newly added limitation of “detecting capacitance” the Examiner has interpreted the capacitive sensors, are operable to detect capacitances which indicates/ detects that a read will take place, and by extension a read head is detected, because the sensors are triggered when a swipe is about to take place, and therefore are operable to detect the presence of the magnetic read head when they are triggered right before the card is swiped through the head, thus providing an indication (detection) of the presence of the read head by a capacitance being measured.  The claim does not recite that a capacitance value of the read is measured/ determined/ compared to a threshold of a reader capacitance, for example.
	Re claim 12, Poidomani et al. teaches the card includes a battery (abstract).
	Re claim 13, Poidomani et al. teaches a processor (FIG. 3).
	Re claim 14, display 58 can be interpreted as a second electronic device to communicate second information, wherein the displaying of second information is an obvious expedient to aid in use of the card, provide instructions/information, etc.
	Re claim 15, a driving circuit (FIG. 3+ including the outputting of driver signals from the broadcaster).  It would have been obvious that circuitry is responsible for outputting signals from the broadcaster.
	Re claims 16-17, paragraph [0010] teaches a magnetic stripe encoder using current and alternating direction, noting it would have been obvious to vary magnitude based on the signal.
	Re claim 18, port 77 can be an RF port, and thus RFID is an obvious expedient for such communications.  FIG. 2 and paragraph [0077] teaches a plurality of displays, such as LEDs.  FIG. 3 shows a processor.  Though silent to EMV chip, the Examiner notes that the use of the card for financial transactions is well known and obvious (see paragraph [0061] +).   Therefore, the use of an EMV chip is an obvious expedient for financial transactions, especially since processor/chips are taught.  For purposes of Examination the Examiner has interpreted an EMV chip as a chip used for financial transactions (FIG. 2+).
	Re claim 19, paragraph [0088] teaches different radio frequency standards, and therefore, the use of different frequencies is an obvious expedient, especially as communication standards typically are defined within a range of acceptable frequencies.  Alternatively, the device is able to communicate at a plurality of different frequencies, depending on the use (frequency of use) of the card.
	Re claim 20, the limitations are taught (FIG. 3 which shows the processor connected to the broadcaster/driving circuit).
	Re claim 21, the device is operable to communicate to a plurality of read heads, such as read heads of different card readers at different locations based on where the card is used.	
Re claim 25, though silent to the sensors being orthogonal to the swipe direction, the Examiner notes that the claims do not recite when or in what capacity the card is swiped in.  For example, the Examiner would swipe the card in the air such that the detectors are orthogonal to the swipe direction, or the detectors could be interpreted as "arranged" orthogonal to the swipe direction when "arranged" means that an axis passing through the sensors/card is orthogonal to the swipe direction, for example.  Since "arranged" and "a swipe direction" is sufficiently broad, the Examiner notes that the prior art is capable of reading on such limitations.  
Re claim 26, FIG. 3 shows the sensors in the card swipe direction when the swipe direction is interpreted that way.
	Re claim 27, the limitations have been discussed above re claim 19.
	Re claim 28, first through third conductive segments that are offset and connected can be seen through FIG. 5 which shows the lines from the processor to the broadcaster, wherein different segments of the lines feeding into the broadcaster can be interpreted as offset conductive segments on the conductive lines.
	Re claim 29, FIG. 5 shows that different elements (line segments, diodes, resistors, etc.) are interconnected on lines.  Therefore the use of vias to connect to resistors and diodes is an obvious expedient, wherein at least 3 vias are interpreted to be included when attaching a diode and resistor for example, with one via on each end of each element.
Re claim 33, orthogonally arranged has been discussed above re claim 25.
Claims 22-24 and 30-32 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Poidomani et al./Shoemaker et al., as discussed above, in view of Power (US 8052052).
Re claim 22, the teachings of Poidomani et al. / Shoemaker et al. have been discussed above but are silent to an inertial movement sensor.
Power teaches the use of a transducer 212 that has a type of inertial movement sensor (acceleration) that detects when customer 112 (FIG. 1) removes the card from the storage location.
At the time the invention was made, it would have been obvious to combine the teachings.
One would have been motivated to do this as a means to provide an enable signal, for example.
Re claim 23, a swipe is interpreted as the movement of the card out of the storage location, as discussed above re claim 22.
Re claim 24, the limitations have been discussed above.
Re claim 30, the limitations have been discussed above re claim 22.
Re claim 31, the limitations have been discussed above re claim 23.
Re claim 32, the limitations have been discussed above re claim 24.
Claims 11-21, 25-29,  and 33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Poidomani et al. (US 20070034700) in view of Huster et al. (US 20080000477).
Re claim 11, Poidomani et al. teaches a card comprising a button (28/38), an electronic device operable to communicate first information to a read head of a magnetic stripe reader (emulator 26 and that emulator cards are electronic cards); and first and second sensors detecting the read head (paragraph [0098]).  Though silent to specifically reciting capacitive sensors, Poidomani et al. teaches the sensors can take various forms including other alternatives apparent to one of ordinary skill in the art (physical switches, pressure sensors, or other alternatives).  Accordingly, the use of capacitive sensors are known in the art as an alternative means for sensing coupling, for example, and therefore would produce expected results.  The button (28) receives manual input (pressing) and causes the device to operate for a period of time, as the card is enabled.  Re the limitation that the manual input causes said electronic device to operate for a period of time, the Examiner notes that pressing of the buttons/switches (28/38) activates the card/powers on the card/selects accounts/etc. which causes the device to operate for a period of time, as pressing such buttons is part of using the card which includes operation of the electronic device.
Re the limitation that the card comprises a plurality of components, the Examiner note that such limitations are taught (FIG. 2 wherein 30, 32, 38, etc. are interpreted as components).  The Examiner notes that the card turns on via pushing of the power button, which enables the card to operate for a period of time in response to the manual input (button pushing), while one component is on, such as the power indication light 30.  Further, the one or more sensors 70 can be interpreted as a plurality of components.  Therefore, when the card is turned on, the components are on because the card is on.
Poidomani et al. teaches read head sensors but is silent to reciting capacitive sensors.
Huster et al. (paragraph [0151]+ teaches the use sensors to detect card insertion into slots such as switches/ contact sensors, proximity sensors, capacitive sensors, hall effect / magnetic sensors, force sensors (physical), electrical sensors, resistive sensors, etc., thus teaching the use of capacitive sensors to detect card insertion (into a slot with read head).  Thus, the prior art sensor is capable of sensing insertion, and a read head is a portion of an enclosure. 
Prior to the effective filing date, the Examiner notes it would have been well within the ordinary skill in the art to use such capacitive detecting means as one of a plurality of known technologies (switches) for detecting of card insertion related events, and thus would provide predictable results for sensing a read head by proximity/ presence detection.  It would have been obvious to try to use capacitive sensors to detect, as suggested by Huster et al., for detecting a read head, as capacitive read heads are taught by Huster et al. as configured to detect card insertion, and thus detecting read heads would be obvious to try as an expected result of such sensors. The recitation that an apparatus or structural element is operable to do a thing does not have to do that thing to be anticipated.  As capacitive sensors are taught as being configured to sense, it would be well within the ordinary skill that they could be used to sense a read head.
	Re claim 12, Poidomani et al. teaches the card includes a battery (abstract).
	Re claim 13, Poidomani et al. teaches a processor (FIG. 3).
	Re claim 14, display 58 can be interpreted as a second electronic device to communicate second information, wherein the displaying of second information is an obvious expedient to aid in use of the card, provide instructions/information, etc.
	Re claim 15, a driving circuit (FIG. 3+ including the outputting of driver signals from the broadcaster).  It would have been obvious that circuitry is responsible for outputting signals from the broadcaster.
	Re claims 16-17, paragraph [0010] teaches a magnetic stripe encoder using current and alternating direction, noting it would have been obvious to vary magnitude based on the signal.
	Re claim 18, port 77 can be an RF port, and thus RFID is an obvious expedient for such communications.  FIG. 2 and paragraph [0077] teaches a plurality of displays, such as LEDs.  FIG. 3 shows a processor.  Though silent to EMV chip, the Examiner notes that the use of the card for financial transactions is well known and obvious (see paragraph [0061] +).   Therefore, the use of an EMV chip is an obvious expedient for financial transactions, especially since processor/chips are taught.  For purposes of Examination the Examiner has interpreted an EMV chip as a chip used for financial transactions (FIG. 2+).
	Re claim 19, paragraph [0088] teaches different radio frequency standards, and therefore, the use of different frequencies is an obvious expedient, especially as communication standards typically are defined within a range of acceptable frequencies.  Alternatively, the device is able to communicate at a plurality of different frequencies, depending on the use (frequency of use) of the card.
	Re claim 20, the limitations are taught (FIG. 3 which shows the processor connected to the broadcaster/driving circuit).
	Re claim 21, the device is operable to communicate to a plurality of read heads, such as read heads of different card readers at different locations based on where the card is used.	
Re claim 25, though silent to the sensors being orthogonal to the swipe direction, the Examiner notes that the claims do not recite when or in what capacity the card is swiped in.  For example, the Examiner would swipe the card in the air such that the detectors are orthogonal to the swipe direction, or the detectors could be interpreted as "arranged" orthogonal to the swipe direction when "arranged" means that an axis passing through the sensors/card is orthogonal to the swipe direction, for example.  Since "arranged" and "a swipe direction" is sufficiently broad, the Examiner notes that the prior art is capable of reading on such limitations.  
Re claim 26, FIG. 3 shows the sensors in the card swipe direction when the swipe direction is interpreted that way.
	Re claim 27, the limitations have been discussed above re claim 19.
	Re claim 28, first through third conductive segments that are offset and connected can be seen through FIG. 5 which shows the lines from the processor to the broadcaster, wherein different segments of the lines feeding into the broadcaster can be interpreted as offset conductive segments on the conductive lines.
	Re claim 29, FIG. 5 shows that different elements (line segments, diodes, resistors, etc.) are interconnected on lines.  Therefore the use of vias to connect to resistors and diodes is an obvious expedient, wherein at least 3 vias are interpreted to be included when attaching a diode and resistor for example, with one via on each end of each element.
Re claim 33, orthogonally arranged has been discussed above re claim 25.
Claims 22-24 and 30-32 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Poidomani et al./Huster et al., as discussed above, in view of Power (US 8052052).
Re claim 22, the teachings of Poidomani et al. / Huster et al. have been discussed above but are silent to an inertial movement sensor.
Power teaches the use of a transducer 212 that has a type of inertial movement sensor (acceleration) that detects when customer 112 (FIG. 1) removes the card from the storage location.
At the time the invention was made, it would have been obvious to combine the teachings.
One would have been motivated to do this as a means to provide an enable signal, for example.
Re claim 23, a swipe is interpreted as the movement of the card out of the storage location, as discussed above re claim 22.
Re claim 24, the limitations have been discussed above.
Re claim 30, the limitations have been discussed above re claim 22.
Re claim 31, the limitations have been discussed above re claim 23.
Re claim 32, the limitations have been discussed above re claim 24.
Claims 11-21 and 25-29, and 33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Poidomani et al., as discussed above, in view of Blythe (US 20090145964).
Re claim 11, the teachings of Poidomani et al. have been discussed above including sensors.
Poidomani et al. is silent to specifically reciting capacitive swipe/read head sensors.
Blythe teaches such limitations (abstract), wherein capacitive sensors are used for security (fraud detection) and management processes.  The capacitive elements (one or more, which obviates 2 at 122 FIG. 1A+) detects a capacitance because it stores charges therein (detects capacitance) corresponding to the number of card swipes (paragraph [0023] +).   Alternatively. Piezoelectric sensors (122) can be modeled schematically via capacitance (along with resistance and inductances).   The recitation that an apparatus or structural element is operable to do a thing does not have to do that thing to be anticipated.  As the prior art teaches capacitive sensors for security as part of the reading/ writing, and a read head is part of that, the prior art reads on such limitations. The swipe counter includes capacitive elements that store charge as the card is moved across the reader (head).  Thus the capacitive elements are used to detect the read head by detecting capacitance..  
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to combine the teachings of Poidomani et al. with those of Blythe.
One would have been motivated to do this to use known means to detect swiping of the card, such as for swipe count/security.  The Examiner notes that providing a swipe count in accordance with usage (outputting) would be an obvious expedient to increase security or for management purposes, and for the extra versatility and advantages of capacitive sensors.
Re the limitation that the card comprises a plurality of components, the Examiner note that such limitations are taught (FIG. 2 wherein 30, 32, 38, etc. are interpreted as components).  The Examiner notes that the card turns on via pushing of the power button, which enables the card to operate for a period of time in response to the manual input (button pushing), while one component is on, such as the power indication light 30.  Therefore, when the card is on, the capacitive elements of the capacitive sensors are on.
For clarification, the Examiner has interpreted that the swipe counters 120, 125 include one or more piezo electric and capacitive elements. The piezo-electric elements generate a pulse of energy as the card is moved across a stripe reader which is then stored in the capacitive element.  As there are a plurality of piezo-electric elements, and each one is paired to the capacitive element, each pair is interpreted as a capacitive sensor, which reads on the claim limitations of detecting a read head.  Alternatively, there can be one or more areas 122 (paragraph [0021] +) which is interpreted as 2 sensors.
	Re claim 12, Poidomani et al. teaches the card includes a battery (abstract).
	Re claim 13, Poidomani et al. teaches a processor (FIG. 3).
	Re claim 14, display 58 can be interpreted as a second electronic device to communicate second information, wherein the displaying of second information is an obvious expedient to aid in use of the card, provide instructions/information, etc.
Re claim 15, a driving circuit (FIG. 3+ including the outputting of driver signals from the broadcaster) is taught.  It would have been obvious that circuitry is responsible for outputting signals from the broadcaster.
	Re claims 16-17, paragraph [0010] teaches a magnetic stripe encoder using current and alternating direction, noting it would have been obvious to vary magnitude based on the signal.
	Re claim 18, port 77 can be an RF port, and thus RFID is an obvious expedient for such communications.  FIG. 2 and paragraph [0077] teaches a plurality of displays, such as LEDs.  FIG. 3 shows a processor.  Though silent to EMV chip, the Examiner notes that the use of the card for financial transactions is well known and obvious (see paragraph [0061] +).   Therefore, the use of an EMV chip is an obvious expedient for financial transactions, especially since processor/chips are taught.  For purposes of Examination the Examiner has interpreted an EMV chip as a chip used for financial transactions (FIG. 2+).
	Re claim 19, paragraph [0088] teaches different radio frequency standards, and therefore, the use of different frequencies is an obvious expedient, especially as communication standards typically are defined within a range of acceptable frequencies.  Alternatively, the device is able to communicate at a plurality of different frequencies, depending on the use (frequency of use) of the card.
	Re claim 20, the limitations are taught (FIG. 3 which shows the processor connected to the broadcaster/driving circuit).
	Re claim 21, the device is operable to communicate to a plurality of read heads, such as read heads of different card readers at different locations based on where the card is used.
	Re claim 25, the limitations have been discussed above wherein “arranged” and “orthogonal to a swipe direction" are sufficiently broad to be read on by the prior art, since arranged could refer to an axis or orientation of the sensors and a "swipe" is sufficiently broad/vague.
	Re claim 26, FIG. 1a shows the sensors in the card swipe direction.
	Re claim 27, the limitations have been discussed above re claim 19.
	Re claim 28, first through third conductive segments that are offset and connected can be seen through FIG. 5 which shows the lines from the processor to the broadcaster, wherein different segments of the lines feeding into the broadcaster can be interpreted as offset conductive segments on the conductive lines.
	Re claim 29, FIG. 5 shows that different elements (line segments, diodes, resistors, etc.) are interconnected on lines.  Therefore the use of vias to connect to resistors and diodes is an obvious expedient, wherein at least 3 vias are interpreted to be included when attaching a diode and resistor for example, with one via on each end of each element.
	Re claim 33, the limitations have been discussed above.
Claims 22-24 and 30-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Poidomani et al./ Blythe et al., as discussed above, in view of Power (US 8052052)..
Re claim 22, the teachings of Poidomani et al. /Blythe et al. have been discussed above but are silent to an inertial movement sensor.
Power teaches the use of a transducer 212 that has a type of inertial movement sensor (acceleration) that detects when customer 112 (FIG. 1) removes the card from the storage location.
At the time the invention was made, it would have been obvious to combine the teachings.
One would have been motivated to do this as a means to provide an enable signal, for example.
Re claim 23, a swipe is interpreted as the movement of the card out of the storage location, as discussed above re claim 22.
Re claim 24, the limitations have been discussed above.
Re claim 30, the limitations have been discussed above re claim 22.
Re claim 31, the limitations have been discussed above re claim 23.
Re claim 32, the limitations have been discussed above re claim 24.
Claims 25 and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Poidomani et al/Bernstein et al., as discussed above, in view of Narendra et al. (US 20070023532).
 The teachings of Poidomani et al. /Shoemaker et al. have been discussed above but are silent to explicitly reciting orthogonally arranged.
Narendra et al. teaches such limitations (paragraph [0023] +).
At the time the invention was made, it would have been obvious to combine the teachings for detecting driving tracks.
Claims 25 and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Poidomani et al/Huster et al., as discussed above, in view of Narendra et al. (US 20070023532).
 The teachings of Poidomani et al. /Huster et al. have been discussed above but are silent to explicitly reciting orthogonally arranged.
Narendra et al. teaches such limitations (paragraph [0023] +).
At the time the invention was made, it would have been obvious to combine the teachings for detecting driving tracks.
Claims 25 and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Poidomani et al/Shoemaker et al., as discussed above, in view of Narendra et al. (US 20070023532).
 The teachings of Poidomani et al. /Shoemaker et al. have been discussed above but are silent to explicitly reciting orthogonally arranged.
Narendra et al. teaches such limitations (paragraph [0023] +).
At the time the invention was made, it would have been obvious to combine the teachings for detecting driving tracks.
Claims 25 and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Poidomani et al/Blythe et al., as discussed above, in view of Narendra et al. (US 20070023532).
 The teachings of Poidomani et al. /Blythe et al. have been discussed above but are silent to explicitly reciting orthogonally arranged.
Narendra et al. teaches such limitations (paragraph [0023] +).
At the time the invention was made, it would have been obvious to combine the teachings for detecting driving tracks.

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive in light of the rejection and remarks above.  
	Re the Applicants argument that the sensor is optical in Bernstein, the Examiner notes that the capacitive plates in Bernstein detect read head capacitance via operation as capacitive plates for data transfer with a read head.  The optical sensor is separate from the capacitive plates.  The capacitive plate are operable to detect the read head by detecting capacitance as part of the interfacing with the card reader for data transfer.
Re the Applicants argument that Shoemaker doe not render claim 11 obvious, the Examiner note that Shoemaker teaches at paragraph [0092]+ that multiple sensors can be used , including capacitance, to determine whether a card swipe is about to take place.  This is interpreted as obviating capacitive sensors to detect the read head.  As they are capacitive they are operable to detect capacitance via their operation.
Re the Applicants argument that Blythe does not render the claims obvious, the Examiner note the swipe counter includes capacitive elements that store charge as the card is moved across the reader (read head).  Thus the capacitive elements are used to detect the read head by detecting capacitance as part of the storage of charge. The storage of charge reads on the capacitance and the “operable to” limitations of the claim.
Re the Applicants argument that Huster does not render the claims obvious, the Examiner notes that Huster et al. is relied upon for teaching generally the use of capacitive sensors.  Poidomani et al. teaches the use of different sensors but is silent to explicitly reciting capacitive sensors, and thus Huster et al. is used for its teaching of capacitive sensors.
Re the Applicants argument regarding swipe sensors and read head detection, the Examiner notes that the Applicant has not structurally differentiated.  The detection of a reader, via swiping, is interpreted as a read head.  The detection of a read head can occur via actual reading occurring or via sensors of the prior art.
The Examiner notes that the claims do not clarify that a capacitance value of the read head is measured by the first and second capacitive sensors, and thus the above application of references is applicable which detects capacitance which is used to “detect” a read head absent a more specific recitation.
	Re the Applicants argument that a swipe sensor detection of the prior art is invalidated for teaching a read head detector because a dependent claim may recite limitations drawn to swipe detection, the Examiner respectfully disagrees.  A detection of a read head can occur implicitly via communication/ swiping (a swipe detector of cards detects a read head as a swipe is done).  The recitation that  an apparatus or structural element configured to do a thing does not have to do that thing to be anticipated.  If the sensor/ detecting is capable of detecting swiping, which includes a read head, then its configured to detect a read head.
	Re the Applicants argument that Poidomani et al./ Shoemaker, the Examiner has clarified the rejection above, noting that Shoemaker teaches the use swipe detection sensors that enable the card to determine the swipe direction before the representing or encoding data is provided.  Further, Shoemaker et al. teaches (paragraph [0092]+) that sensors can be provided on the card, including capacitive sensors, to improve accuracy in determining whether a swipe is going to take place.  It would have been obvious to sense/ detect a head as part of the determining whether a swipe is going to take place, in order to determine when data is to be output, which is known and conventional in order to provide data when required (detecting a read head is obvious in light of reciting that determining a swipe, which is by a read head, is to take place).  Namely, it would have been obvious that detecting a swipe is going to take place obviates detecting a read head (as the read head is swiped by the card) as an apparatus or structural element configured to do a thing does not have to do that thing to be anticipated. If the sensor is capable of detecting a read is occurring, which includes a read head , then the sensor is configured to detect a read head.  The claim recitation of detecting a read head is interpreted to be obviated by the detecting of a swipe, and the discussion of capacitive sensors teaches its one of a plurality of known solutions for expected results.
Re the Applicants arguments re Poidomani/ Blythe, the explanation is discussed above. An apparatus or structural element configured to do a thing does not have to do that thing to be anticipated. If the sensor/ means is capable of sensing a swipe/ read/ etc. which includes a read head, then the it is configured to sense a read head.
	Re the Applicants argument re Poidomani / Huster cannot render the claim obvious, the Examiner note that Huster teaches the use of capacitive sensors to sense a card.   Given that the capacitive sensors detect a card, it would have been obvious to try to use them to detect a read head, as an expected result of them being used for detecting purposes.  An apparatus or structural element configured to do a thing does not have to do that thing to be anticipated.  Thus, If the sensor is capable of sensing a card, it would have been obvious to use it to sense a read head for example, for expected results of sensing.  
	
Additional Remarks
The Examiner has cited relevant art on the PTO-892 with capacitances (Rodenbeck et al. teaches capacitances for general detection and May teaches capacitive sensors on the reader).
The Examiner notes that Burkhardt et al. (US 4791283) teaches a series coupled capacitor as part of differentiation circuit 118 used to detect motion and velocity of the card in the reader. 
The Examiner notes that Swafford, Jr. et al. (US 20050168345) teaches (paragraph [0122]) capacitive proximity sensors detecting presence of objects without requiring contact, thus providing expected benefits.
	The Examiner notes that Hsu et al. (US 7030860) at col 1, line 15+ teaches capacitive sensors.
The Examiner notes that the art to 4795898 teaches capacitive elements which are operable to sense the magnetic read head via the capacitive sensors (FIG. 1 which teaches a physical electrode buried under a magnetic stripe with 4 capacitors (plates 125-128) which are interpreted as sensors operable to detect the read head because it interacts/ communicates data bidirectional, so therefore it is detecting a read head by communicating with it.  The claim does not recite that the processor is programmed to determine the presence of the reader via the capacitive sensor, or measure a value commensurate with the sensing.  Therefore, the capacitive plates of the card which interface with the reader/writer 15 read on the first and second capacitive sensors.  Therefore, it would have been obvious to combine such teachings with the magnetic emulator teaching of Poidomani et al. (for example) in order to communicate the data (for differentially transferring the data from the reader to the card and vice versa without direct/ohmic electrical connection).  
The Examiner suggests the Applicant consider such art prior to any subsequent amendments/responses in order to expedite prosecution. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409.  The examiner can normally be reached on 7-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL I WALSH/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        


fc